DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/22/2020 (“06-22-20 OA”), the Applicant amended independent claim 1 and cancelled claims 2, 6-7, 9-13 and 15 in a reply filed on 12/22/2020, in which claims 11-12 were duplicate claims.
	Currently, claims 1, 3-5, 8, 11-12, 14 and 16-17 are pending.

Response to Arguments
Applicant’s amendments to claim 11 have overcome the claim objections as set forth under line item number 1 in the 06-22-20 OA.
Applicant’s amendments to 3, 5-6 and 10-15 have overcome the 112(b) rejections as set forth under line item number 2 in the 06-22-20 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 3-6 in the 06-22-20 OA.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 8, 11-12, 14 and 16-17 are allowed.
Regarding independent claim 1, U.S. Patent Publication No. 2001/0010627 A1 by Akagawa in Figs. 1 and 2A-2D teaches a method for producing a semiconductor device 10 (Fig. 1 & ¶ 42, semiconductor device 10), the method comprising: 

step (I) of disposing one or more semiconductor elements 40 (Fig. 2A & ¶ 53, semiconductor chips 40) each having an active surface (Fig. 2A, bottom surface), on the adhesive layer 24 of the composite film 24, 22, such that the adhesive 24 and the active surfaces of the semiconductor elements 40 come into contact (Fig. 2A); 
step (II) of encapsulating the semiconductor elements 40 disposed on the adhesive layer 24 with a member 26 (Fig. 2B & ¶ 56-¶ 57, resin film 26 that encapsulates the chips 40) for semiconductor encapsulation; 
step (III) of providing openings TH (Fig. 2C & ¶ 59, through holes TH) in the composite film 24, 22 or a cured product thereof after step (II); and 
step (IV) of filling the openings TH with a conductor 28 or forming a conductor layer 28 (Fig. 2D & ¶ 63, conductor layer (copper layer) 28) inside the openings TH.
	U.S. Patent Publication No. 2010/0018755 A1 by Tatsuzawa et al. discloses an adhesive composition comprising a thermosetting epoxy resins so as to cured within a shorter period of time and thus improve connection manageability, while their adhesion is also superior based on their molecular structure (¶ 57-¶ 58).
	However, the prior art of record, including Akagawa and Tatsuzawa, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, the openings extending to the active surfaces of the semiconductor element.
	Therefore, independent claim 1 is allowed.
Claims 3-5, 8, 11-12, 14 and 16-17 are allowed, because they depend from the allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                       

/JAY C CHANG/Primary Examiner, Art Unit 2895